                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON

 UNITED STATES OF AMERICA                           )
                                                    )
                v.                                  )
                                                    )               Case No. 1:19-cr-00016
 INDIVIOR INC. (a/k/a Reckitt Benckiser             )
   Pharmaceuticals Inc.) and                        )
 INDIVIOR PLC                                       )

                     UNITED STATES’ RESPONSE IN OPPOSITION TO
                     INDIVIOR’S OBJECTIONS TO ORDER STAYING
                       THE GOVERNMENT’S TIME TO RESPOND

        The United States of America (“United States”) responds in opposition to the “Objections

 to Order Staying the Government’s Time to Respond” (Doc. 263) (“Objections”) filed by

 Defendants Indivior Inc. (a/k/a Reckitt Benckiser Pharmaceuticals Inc.) and Indivior plc

 (collectively, “Indivior”) as follows.

        The Magistrate Judge’s Order (Doc. 257) is logical. Indivior’s second motion to dismiss

 (Docs. 252-53) raises arguments Indivior may have waived by “holding onto” them through

 briefing and argument of its first motion to dismiss. See United States v. Mathis, 932 F.3d 242,

 256-57 (4th Cir. 2019) (strategically withholding arguments to raise them late not allowed). The

 Magistrate Judge’s Order stays briefing on Indivior’s second motion to dismiss until the waiver

 issue is resolved – i.e., it sequences the briefing – because the parties need not brief, and the

 Court need not adjudicate, any arguments Indivior has waived.

        Indivior’s Objections are illogical: there is no reason to require the United States to

 respond to Indivior’s new arguments if they are waived. Indivior’s Objections are also unfair: if

 Indivior had followed proper procedure and moved to amend the Scheduling Order (Doc. 79) to

 set a new deadline to attack the Superseding Indictment, the United States likely would have




Case 1:19-cr-00016-JPJ-PMS Document 264 Filed 12/30/19 Page 1 of 4 Pageid#: 2370
 requested that the amended Scheduling Order limit any such attack to arguments that were

 unavailable to Indivior on its first motion to dismiss, so Indivior is attempting an end-run around

 that issue by simply filing its second motion to dismiss three months late, as though there were

 no Scheduling Order, and attempting to force the United States to respond to it. Finally,

 Indivior’s Objections are improper, plainly exceeding the scope of the Magistrate Judge’s Order

 – which merely stayed a briefing deadline – by airing various other contentions such as

 Indivior’s purported 1 confusion about how referring patients to physicians issuing clinically

 unwarranted prescriptions to profit on the prescriptions could be part of a health care fraud

 scheme.

        If Indivior wishes to amend the Scheduling Order, it can make a motion to do so. It

 should not be allowed to strategically withhold arguments, then raise them in a 25-page brief

 filed three months late amid numerous other pretrial deadlines, and force the United States to

 respond by opposing the logical sequencing of briefing. Its Objections should be overruled.

                                                   Respectfully submitted,

                                                   DANIEL P. BUBAR
                                                   First Assistant United States Attorney
                                                   Attorney for the United States, Acting Under
                                                   Authority Conferred by 28 U.S.C. § 515

                                                   /s/ Albert P. Mayer, VSB No. 86024
                                                   Randy Ramseyer
                                                   Carol L. Wallack
                                                   Kristin L. Gray
                                                   Joseph S. Hall
                                                   Garth W. Huston
                                                   Janine M. Myatt
                                                   United States Attorney’s Office


 1
  Indivior’s purported confusion seems to be a ruse to attempt to inject other issues into the case
 without explaining why, in its view, referring patients to physicians issuing clinically
 unwarranted prescriptions to profit on the prescriptions cannot be part of a health care fraud
 scheme.



Case 1:19-cr-00016-JPJ-PMS Document 264 Filed 12/30/19 Page 2 of 4 Pageid#: 2371
                                        180 West Main Street
                                        Abingdon, VA 24210
                                        Tel: (276) 628-4161
                                        Fax: (276) 628-7399
                                        Email: albert.p.mayer@usdoj.gov


                                        DAVID MORRELL
                                        Deputy Assistant Attorney General

                                        Matthew J. Lash
                                        Charles J. Biro
                                        United States Department of Justice
                                        Civil Division, Consumer Protection Branch
                                        950 Pennsylvania Avenue, N.W.
                                        Washington, DC 20530
                                        Tel: 202-307-0089
                                        Email: charles.biro@usdoj.gov




Case 1:19-cr-00016-JPJ-PMS Document 264 Filed 12/30/19 Page 3 of 4 Pageid#: 2372
                                     CERTIFICATE OF SERVICE

        I certify that on December 30, 2019, I electronically filed the foregoing Response in

 Opposition to Indivior’s Objections to Order Staying the Government’s Time to Respond with

 the Clerk of Court via the CM/ECF system, which will send notification of the filing to all

 counsel of record in this matter.

                                                  /s/ Albert P. Mayer, VSB No. 86024




Case 1:19-cr-00016-JPJ-PMS Document 264 Filed 12/30/19 Page 4 of 4 Pageid#: 2373
